Citation Nr: 0603488	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to December 1998.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss, rated 
noncompensable (0%).  An (informal conference) hearing before 
a Decision Review Officer (DRO) at the RO was held in June 
2003.  The case was previously before the Board in September 
2004, when it was remanded for an audiological evaluation.  

In a brief dated in December 2005, the veteran's 
representative presents arguments concerning the rating 
assigned for the veteran's tinnitus.  That matter has not 
been adjudicated by the RO, and is not currently within the 
Board's jurisdiction.  It is referred to the RO for any 
appropriate action.


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level I in either ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 4.85, Diagnostic Code (Code) 
6100, 4.86 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Here, a March 2001 letter generally outlined the veteran's 
and VA 's responsibilities in developing evidence.  A 
February 2003 statement of the case (SOC) properly (See 
VAOPGCPREC 8-2003.) provided the veteran notice on the 
"downstream" issue of an increased initial rating.  It 
advised the veteran of the basis for the rating assigned, 
i.e., the criteria for rating hearing loss disability, and of 
what the evidence showed.  A July 2003 supplemental SOC 
(SSOC) updated the information, and provided the text of the 
regulation implementing the VCAA, including (at p. 2) that 
the claimant is to be advised to submit any evidence in his 
possession pertinent to the claim; and an August 2005 SSOC 
further updated the pertinent information after the Board's 
September 2004 remand.  The veteran has had ample opportunity 
to respond.  Notice is complete.

The RO arranged for official audiological evaluations (with 
audiometric studies).  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

On October 2001 VA examination, audiometry revealed that 
puretone thresholds, in decibels, were:

Hertz
1000
2000
3000
4000
Right Ear
5
5
25
40
Left Ear
5
35
60
65

The average puretone threshold for the right ear was 19 
decibels; the average for the left ear was 41 decibels.  
Discrimination was 100 percent correct for each ear. 

Service connection for bilateral hearing loss (rated 
noncompensable) was granted by the RO in July 2002.  

At an informal conference in June 2003, the veteran told the 
DRO that he worked on the flight line during his last three 
years in the military and that while the Navy gave him 
hearing aids, they did not help him.  He stated that he has 
the most trouble hearing when he is in noisy environments 
with background noise.

On VA audiological evaluation in December 2004, audiometry 
revealed that puretone thresholds (in decibels) were:

Hertz
1000
2000
3000
4000
Right Ear
10
10
45
50
Left Ear
20
60
70
70

The average puretone thresholds were 29 decibels, right ear 
and 55 decibels, left.  Speech recognition ability was 94 
percent correct for each ear.  The diagnosis was "hearing 
acuity essentially within normal limits except for a moderate 
sensorineural hearing loss in the higher frequencies 
bilaterally."

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85. Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

The schedular criteria for evaluation of auditory acuity 
impairment were amended, effective June 10, 1999.  However, 
where there is no exceptional pattern of hearing impairment, 
the revised criteria include no substantive changes to those 
prior.  Since an exceptional pattern is not shown here, 
rating under Table VIA is not indicated.  For expediency, the 
revised criteria are cited/applied.

D.	Analysis

The average puretone thresholds and discrimination ability 
found both on October 2001 VA examination and on December 
2004 VA examination reflect (under 38 C.F.R. § 4.85, Table 
VI) that the veteran has Level I hearing acuity in each ear.  
Under 38 C.F.R. § 4.85, Table VII, such Levels of hearing 
acuity warrant a 0 percent rating under Code 6100.  An 
exceptional pattern of hearing (that would warrant rating the 
disability under the alternate criteria in Table VIA) is not 
shown. 

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran's lay assertions that he has greater hearing 
impairment are insufficient to establish this is so.  As 
noted, the rating of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating.  See Lendenmann, supra.

Finally, factors which would suggest that referral for 
extraschedular consideration is necessary, such as frequent 
hospitalizations or marked interference with employment due 
to hearing loss, are neither shown by the record, nor 
alleged. Accordingly, the claim must be denied.






ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


